Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
            Claims 2-8 are objected to in that “According” on line 1 should be changed to  “The multiple-functioning superconductive device according”. Correction is required.

Claim Rejections

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the electrode can have a membrane  by “self-assembled cross linked polymers with the ions since the present specification does not disclose how the electrode can perform this function. Correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
 In claim 1, the description is incomplete because the “relay” on line 4 and the “electrode” on line2 do not have a structural relationship. Thus, the claimed .. may not perform the recited function.  The recitation of the limitation: “an electrode . . . array” on lines 2-8 is unclear and confusing, as such indefinite. For example, it is unclear how the electrode have an membrane by “self-assembled” and what the “membrane” and the “media” on lines 2 and 4 and are , how this limitation is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. The same is true for claims 2-8. 
In claim 2, the recitation “the superconducting membrane” lacks clear antecedent basis.
In claim 3, the recitation “the cylinder structure ” and “ the Heat Shock Protein” lacks clear antecedent basis.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-8 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-an electrode has an organo-metallic superconductive membrane having arrays of the 3D- nanocage structure by self-assembled cross-linked polymers with transition metal ions; (b) a direct electron-relay within a biomimetic matrix as combined in claim 1.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842